Case 3:18-cv-05945-VC Document 125-26 Filed 10/30/19 Page 1 of 9




          EXHIBIT 26
          Case 3:18-cv-05945-VC Document 125-26 Filed 10/30/19 Page 2 of 9


1
     Pierce Bainbridge Beck Price & Hecht LLP
2    John M. Pierce (SBN 250443)
     jpierce@piercebainbridge.com
3    600 Wilshire Boulevard, Suite 500
     Los Angeles, California 90017
4    (213) 262-9333
5
     David L. Hecht (pro hac vice)
6    dhecht@piercebainbridge.com
     20 West 23rd St Fifth Floor
7    New York, NY 10010
     (212) 484-9866
8
9    Attorneys for Plaintiff

10
                            THE UNITED STATES DISTRICT COURT
11                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13   Social Technologies LLC,                      Case No. CV 18-05945-VC

14                   Plaintiff,
                                                   PLAINTIFF’S OBJECTIONS AND
15           v.                                    RESPONSES TO DEFENDANT’S
                                                   SECOND SET OF INTERROGATORIES
16   Apple Inc.
17                   Defendant.
18
19
20
21
     PROPOUNDING PARTY: Defendant Apple Inc.
22
23   RESPONDING PARTY:            Plaintiff Social Technologies LLC

24   SET NUMBER:                  Two
25
26
27
28

     PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S
     SECOND SET OF INTERROGATORIES
     CASE NO. :18-CV-05945-VC
           Case 3:18-cv-05945-VC Document 125-26 Filed 10/30/19 Page 3 of 9


1                           OBJECTIONS AND RESPONSES OF PLAINTIFF TO
2                       DEFENDANT’S SECOND SET OF INTERROGATORIES

3           Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Plaintiff Social Technologies
     LLC (“Social Tech”) hereby responds to the Second Set of Interrogatories propounded by Defendant
4
     Apple Inc. (“Apple”).
5
                                           GENERAL OBJECTIONS
6
7           Each of Plaintiff’s responses, in addition to any specifically stated objections, is subject to and
     incorporates the following General Objections. The assertion of the same, similar, or additional
8
     objections, or a partial response to an individual Interrogatory does not waive any of Plaintiff’s
9
     General Objections.
10          1.      Social Tech objects to any Interrogatory to the extent that it seeks information
11   constituting or containing information concerning communications between Social Tech and its
12   counsel, which are protected by the attorney-client privilege.

13          2.      Social Tech objects to any Interrogatory that seeks information constituting or
     containing information prepared in anticipation of or as a result of litigation or which is otherwise
14
     protected by the work product doctrine or any other available privilege or protection.
15
            3.      Social Tech objects to any Interrogatory to the extent that it purports to impose upon
16   them any obligation beyond those imposed by the Federal Rules of Civil Procedure, including, but
17   not limited to, any Interrogatory that exceeds the scope of Federal Rules of Civil Procedure 26(b) and
18   33.

19          4.      Social Tech objects to these Interrogatories to the extent that they are overbroad,
     unduly burdensome, vague, ambiguous, confusing, require speculation to determine their meaning or
20
     use imprecise specifications of the information sought.
21
            5.      Social Tech objects to any Interrogatory as unduly and unnecessarily burdensome to
22
     the extent that it seeks information that is matter public record, already in Apple’s possession, or
23   otherwise readily available to Apple, and, therefore, may be accessed and obtained by Apple with
24   less burden than Social Tech can identify and provide requested information.
25          6.      Social Tech objects to any Interrogatory to the extent that it seeks information neither
     relevant to the subject matter of this litigation nor reasonably calculated to lead to the discovery of
26
     admissible evidence.
27
            7.      Social Tech objects to any Interrogatory to the extent it is a contention interrogatory.
28
     Pursuant to Fed. R. Civ. P. 33(c), Social Tech objects to any such interrogatory on the grounds that it
     PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S
     SECOND SET OF INTERROGATORIES
     CASE NO. :18-CV-05945-VC
           Case 3:18-cv-05945-VC Document 125-26 Filed 10/30/19 Page 4 of 9


1    is premature in light of the present stage of discovery. Social Tech expects to receive further
2    documents through discovery that will concern and provide information responsive to such

3    interrogatories. Accordingly, in response to any such contention interrogatory, Social Tech will
     provide a response encompassing the current state of their knowledge, belief, and understanding, but
4
     reserves the right to supplement their interrogatory response pursuant to Fed. R. Civ. P. 26 at the
5
     conclusion of discovery, both as to the merits of this action and with respect to experts designated to
6
     testify at trial.
7             8.         The following Responses reflect Social Tech’s present knowledge, information and
8    belief and may be subject to change or modification based on Social Tech’s further discovery, or

9    facts or circumstances which may change or come to Social Tech’s knowledge. Social Tech reserves
     the right to alter, supplement, amend, or otherwise modify these objections and responses at any time,
10
     if necessary, in light of subsequently discovered information and documents, expert analysis, or
11
     information and documents known but the specific relevance, applicability, or significance of which
12
     has not yet been ascertained.
13                                 SPECIFIC OBJECTIONS AND RESPONSES
14   INTERROGATORY NO. 18:
15            Identify with particularity all communications You (or anyone acting on Your behalf,
16
     including Justin Grant or Sam Bonet) have had with Christopher Anthony (or anyone acting on his
17
     behalf), including by providing the date, persons involved, the subject matter, the medium, and any
18
     written agreements, or draft or proposed agreements, communicated from You (or anyone acting on
19
20   Your behalf) to Anthony or vice versa.

21   RESPONSE TO ROG NO. 18:

22            Social Tech incorporates the General Objections as if fully set forth herein. Social Tech
23   further objects to this Interrogatory to the extent it seeks privileged attorney-client communications or
24
     attorney work-product. Social Tech further objects to this Interrogatory on the grounds that it seeks
25
     information not relevant to any claim or defense in this Action.
26
     INTERROGATORY NO. 19:
27
28            Identify all facts supporting Your contention, set forth in Your responses to Apple’s

     PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S
     SECOND SET OF INTERROGATORIES
     CASE NO. :18-CV-05945-VC
          Case 3:18-cv-05945-VC Document 125-26 Filed 10/30/19 Page 5 of 9


1    interrogatories, that “the defunct Lucky Bunny MEmoji app was apparently abandoned and
2    residually existed online,” including Your knowledge of whether or not the MEmoji app was
3
     available for download, Your knowledge of whether or not the MEmoji app continued to function,
4
     and all actions You took to determine these supposed facts.
5
     RESPONSE TO ROG NO. 19:
6
7            Social Tech incorporates the General Objections as if fully set forth herein. Social Tech

8    further objects to this Interrogatory as compound and therefore improper. Social Tech further objects

9    to this Interrogatory as ambiguous with respect to the terms the terms “available for download” and
10
     “function.” Social Tech further objects to this Interrogatory as not relevant to any of the claims or
11
     defenses at issue in this action.
12
             Subject to and without waiving its objections to this Interrogatory, Social Tech responds that
13
     prior to Social Tech’s filing of its MEMOJI intent-to-use trademark application with the United
14
15   States Patent and Trademark Office, Samuel Bonet performed searches on TESS and Google to

16   determine if the MEMOJI trademark was available. Samuel Bonet found that TESS indicated that
17   Lucky Bunny’s trademark application had been abandoned. Samuel Bonet also found that Lucky
18
     Bunny had not updated its app since shortly after its release in November of 2014. Similarly,
19
     Samuel Bonet found that Lucky Bunny’s Twitter account and website had not been updated or shown
20
     any activity since 2014.
21
22   INTERROGATORY NO. 20:

23           Identify with particularity all uses of the MEMOJI mark or any mark containing the word

24   “memoji” in Your “attempts to procure investors” “as early as 2016” and “as early as January 2017 in
25   advertising [Your] then forthcoming MEMOJI app,” as set forth in Your responses to Apple’s
26
     Interrogatories 17 and 18, including by identifying the dates or date ranges of all such uses, to whom
27
     any documents using such mark(s) were provided or shown, and the title and type of such documents.
28

     PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S
     SECOND SET OF INTERROGATORIES
     CASE NO. :18-CV-05945-VC
          Case 3:18-cv-05945-VC Document 125-26 Filed 10/30/19 Page 6 of 9


1    RESPONSE TO ROG NO. 20:
2           Social Tech incorporates the General Objections as if fully set forth herein. Social Tech
3
     objects to this Interrogatory to the extent that it seeks “all” uses of the MEMOJI mark. Social Tech
4
     further objects to this Interrogatory to the extent it seeks confidential and personal information
5
     regarding non-parties to the present Action.
6
7           Subject to and without waiving its objections to this Interrogatory, Social Tech responds as

8    follows:

9           Samuel Bonet and Robert Long of Social Tech sought investors to develop their planned
10
     innovative app idea called MEMOJI starting in 2016. Social Tech made several presentations to
11
     investors and uploaded videos online prior to the release of its MEMOJI app in 2018.
12
            Between April 13, 2016 and May 26, 2016, Social Tech met with Roger House, Tim White,
13
     Maureen Herrmann, Joel Shapiro, and Jeff Clark regarding capital procurement to develop Social
14
15   Tech’s MEMOJI app idea. Social Tech used the MEMOJI mark during those meetings, provided

16   PowerPoint presentations, and showed videos.
17          On May 6, 2016, Social Tech uploaded a video to Vimeo called “MeMOJI SHOPPING
18
     Master 60 fps.” On May 20, 2016, Social Tech uploaded a video to YouTube called “MeMOJI App
19
     Edit Screen speed up.”
20
            As of January 4, 2017, the MEMOJI “Park” Commercial and MEMOJI “Shopping”
21
22   Commercial were published on YouTube.

23          Social Tech further responds pursuant to Rule 33(d) of the Federal Rules of Civil Procedure

24   by referring Apple Social Tech’s initial production, which includes presentations Social Tech made
25   to investors. Social Tech further refers Apple to documents to be produced and will supplement its
26
     response to this Interrogatory as discovery continues.
27
     INTERROGATORY NO. 21:
28

     PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S
     SECOND SET OF INTERROGATORIES
     CASE NO. :18-CV-05945-VC
          Case 3:18-cv-05945-VC Document 125-26 Filed 10/30/19 Page 7 of 9


1           Identify with particularity all investigations You have done (or any other person, including
2    Justin Grant or Sam Bonet, has done on Your behalf) concerning the rights of any persons to any
3
     mark that consists of or includes the term “memoji” (including but not limited to those of Apple and
4
     Christopher Anthony), including the identity of any persons involved, their role, the dates of their
5
     work, and the information such persons discovered, learned or conveyed to You.
6
7    RESPONSE TO ROG NO. 21:

8           Social Tech incorporates the General Objections as if fully set forth herein. Social Tech

9    further objects to this Interrogatory to the extent it seeks information not relevant to the claims or
10
     defenses in this Action. Social Tech further objects to this Interrogatory to the extent it seeks
11
     privileged attorney-client communications or protected attorney work product.
12
                    Subject to and without waiving its objections to this Interrogatory, Social Tech
13
     responds that prior to Social Tech’s filing of its MEMOJI intent-to-use trademark application with
14
15   the United States Patent and Trademark Office, Samuel Bonet performed searches on TESS and

16   Google to determine if the MEMOJI trademark was available. Samuel Bonet found that TESS
17   indicated that Lucky Bunny’s trademark application had been abandoned. Samuel Bonet also found
18
     that Lucky Bunny had not updated its app since shortly after its release in November of 2014.
19
     Similarly, Samuel Bonet found that Lucky Bunny’s Twitter account and website had not been
20
     updated or shown any activity since 2014.
21
22   INTERROGATORY NO. 22:

23          Identify all persons You have employed, in any way, to perform services for you related to

24   Your App, including any persons who have solicited investors, developed or helped to develop Your
25   App, marketed Your App, acquired or attempted to acquire trademark rights.
26
     RESPONSE TO ROG NO. 22:
27
            Social Tech incorporates the General Objections as if fully set forth herein. Social Tech
28

     PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S
     SECOND SET OF INTERROGATORIES
     CASE NO. :18-CV-05945-VC
          Case 3:18-cv-05945-VC Document 125-26 Filed 10/30/19 Page 8 of 9


1    further objects to this Interrogatory to the extent it seeks information not relevant to the claims or
2    defenses in this Action. Social Tech further objects to this Interrogatory as ambiguous with respect to
3
     the terms “employed” and “solicited investors”
4
             Social Tech responds that it is aware of the following persons that have performed services
5
     related to Social Tech’s App:
6
7            1. Samuel Bonet, Social Technologies LLC

8            2. Robert Long, Social Technologies LLC

9            3. Nicola Printer, Social Technologies LLC
10
             4. Justin Grant, FlexDev
11
             5. Idrees Ashraf, FlexDev
12
             6. Muhammad Adil, FlexDev
13
             7. Jarred Martin, Flex Dev
14
15
16   Dated: May 10, 2019                              Pierce Bainbridge Beck Price & Hecht LLP
17
18
                                                    By: /s/ David L. Hecht
19                                                  David L. Hecht (pro hac vice)
                                                    Attorney for Plaintiff
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S
     SECOND SET OF INTERROGATORIES
     CASE NO. :18-CV-05945-VC
          Case 3:18-cv-05945-VC Document 125-26 Filed 10/30/19 Page 9 of 9


1                                  CERTIFICATE OF SERVICE
2           On May 10, 2019, I caused a copy of the foregoing PLAINTIFF’S OBJECTIONS AND
3
     RESPONSES TO DEFENDANT’S SECOND SET OF INTERROGATORIES to be served via
4
     email to:
5
6
7    COUNSEL FOR DEFENDANT:

8     Dale Cendali                       Mary Mazzello
      KIRKLAND & ELLIS LLP               KIRKLAND & ELLIS LLP
9     601 Lexington Avenue               601 Lexington Avenue
      New York, NY 10022                 New York, NY 10022
10    212-446-4800                       212-446-4800
      dale.cendali@kirkland.com          212-446-4900 (fax)
11                                       mary.mazzello@kirkland.com

12    Megan Leigh McKeown                Lauren J. Schweitzer
      KIRKLAND & ELLIS LLP               KIRKLAND & ELLIS LLP
13    601 Lexington Avenue               333 South Hope Street
      New York, NY 10022                 Los Angeles, CA 90071
14    212-446-4800                       213-680-8252
      212-446-4900 (fax)                 lauren.schweitzer@kirkland.com
15    megan.mckeown@kirkland.com

16    Diana Marie Torres
      KIRKLAND & ELLIS LLP
17    333 South Hope Street
      Los Angeles, CA 90071
18    213-680-8400
      213-680-8500 (fax)
19    diana.torres@kirkland.com

20
     Dated: May 10, 2019
21
22                                         /s/ Melody McGowin
                                           Melody McGowin
23
24
25
26
27
28

     PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S
     SECOND SET OF INTERROGATORIES
     CASE NO. :18-CV-05945-VC
